



Exhibit 10.1


SCHNITZER STEEL INDUSTRIES, INC.
LONG-TERM INCENTIVE AWARD AGREEMENT
(FY2018-FY2020 Performance Period)


On November 14, 2017, the Compensation Committee (the “Committee”) of the Board
of Directors (the “Board”) of Schnitzer Steel Industries, Inc. (the “Company”)
authorized and granted a performance-based award to ____________________
(“Recipient”) pursuant to Section 10 of the Company’s 1993 Stock Incentive Plan
(the “Plan”). Compensation paid pursuant to the award is intended to qualify as
performance-based compensation under Section 162(m) of the Internal Revenue Code
of 1986 (the “Code”). By accepting this award, Recipient agrees to all of the
terms and conditions of this Agreement.
1.    Award. Subject to the terms and conditions of this Agreement, the Company
shall issue to the Recipient the number of shares of Class A Common Stock of the
Company (“Performance Shares”) determined under this Agreement based on (a) the
performance of the Company during the 3-year period from September 1, 2017 to
August 31, 2020 (the “Performance Period”) as described in Section 2, (b)
Recipient’s continued employment during the Performance Period as described in
Section 3, and (c) Recipient’s not engaging in actions prohibited by Section 4.
Recipient’s “TSR Target Share Amount” for purposes of this Agreement is
_________ shares and Recipient’s “ROCE Target Share Amount” for purposes of this
Agreement is ________ shares. This award does not include a dividend equivalent
cash payment.
2.    Performance Conditions.
2.1    Payout Formula. Subject to adjustment under Sections 3, 4, 5, 6, 7 and 8,
the number of Performance Shares to be issued to Recipient shall be equal to the
sum of (a) the TSR Payout Shares (as defined below), plus (b) the ROCE Payout
Factor as determined under Section 2.3 below multiplied by the ROCE Target Share
Amount. The “TSR Payout Shares” shall be equal to the TSR Payout Factor as
determined under Section 2.2 below multiplied by the TSR Target Share Amount;
provided, however, that the number of TSR Payout Shares shall be reduced as
necessary to ensure that the total value of the TSR Payout Shares at the time of
payout (calculated by multiplying the Value (as defined in Section 7 below) by
the number of TSR Payout Shares) shall not be more than 400% of the value of the
TSR Target Share Amount on the date of this Agreement (calculated by multiplying
the closing market price for Class A Common Stock on the date of this Agreement
by the TSR Target Share Amount).
2.2    TSR Payout Factor.
2.2.1    The “TSR Payout Factor” shall be determined under the table below based
on the Average TSR Percentile Rank of the Company; provided, however, that if
the Three-Year TSR as determined under Section 2.2.5 below is less than 0%, the
TSR Payout Factor shall not be greater than 100%.
 
Average
TSR Percentile Rank
TSR Payout Factor
 
 
 
 
 
 
less than 25%
0%
 
 
25%
50%
 
 
50%
100%
 
 
90% or more
200%
 



If the Company’s Average TSR Percentile Rank is between any two data points set
forth in the first column of the above table, the TSR Payout Factor shall be
determined by interpolation between the corresponding data points in the second
column of the table as follows: the difference between the Company’s Average TSR
Percentile Rank and the lower data point shall be divided by the difference
between the higher data point and the lower data point, the resulting fraction
shall be multiplied by the difference between the two corresponding data points
in the second column of the table, and the resulting product shall be added to
the lower corresponding data point in the second column of the table, with the
resulting sum being the TSR Payout Factor.
2.2.2    The Company’s “Average TSR Percentile Rank” for the Performance Period
shall be equal to the average of the TSR Percentile Ranks determined for each of
the three fiscal years of the Performance Period. To determine the Company’s
“TSR Percentile Rank” for any fiscal year the TSR of the Company and each of the
Peer Group Companies for





--------------------------------------------------------------------------------





that fiscal year shall be calculated, and the Peer Group Companies shall be
ranked based on their respective TSR’s from lowest to highest. If the Company’s
TSR is equal to the TSR of any other Peer Group Company, the Company’s TSR
Percentile Rank shall be equal to the number of Peer Group Companies with a
lower TSR divided by the number that is one less than the total number of Peer
Group Companies, with the resulting amount expressed as a percentage and rounded
to the nearest tenth of a percentage point. If the Company’s TSR is between the
TSRs of any two Peer Group Companies, the TSR Percentile Ranks of those two Peer
Group Companies shall be determined as set forth in the preceding sentence, and
the Company’s TSR Percentile Rank shall be interpolated as follows. The excess
of the Company’s TSR over the TSR of the lower Peer Group Company shall be
divided by the excess of the TSR of the higher Peer Group Company over the TSR
of the lower Peer Group Company. The resulting fraction shall be multiplied by
the difference between the TSR Percentile Ranks of the two Peer Group Companies.
The product of that calculation shall be added to the TSR Percentile Rank of the
lower Peer Group Company, and the resulting sum (rounded to the nearest tenth of
a percentage point) shall be the Company’s TSR Percentile Rank. The intent of
this definition of TSR Percentile Rank is to produce the same result as
calculated using the PERCENTRANK.INC function in Microsoft Excel to determine
the rank of the Company’s TSR within the array consisting of the TSRs of the
Peer Group Companies.
2.2.3    The “Peer Group Companies” are AK Steel Holding Corporation, Allegheny
Technologies Incorporated, Century Aluminum Company, Cliffs Natural Resources
Inc., Coeur Mining, Inc., Commercial Metals Company, Gerdau S.A., Ferroglobe
PLC, Harsco Corporation, Hecla Mining Company, Minerals Technologies Inc., Nucor
Corporation, Sims Metal Management Limited, Steel Dynamics, Inc., Suncoke
Energy, Inc. and United States Steel Corporation. If prior to the end of any
fiscal year in the Performance Period, the common stock of any Peer Group
Company ceases to be publicly traded for any reason, then such company shall no
longer be considered a Peer Group Company for that fiscal year.
2.2.4    Except as provided below for the first fiscal year of the Performance
Period, the “TSR” for the Company and each Peer Group Company for any fiscal
year shall be calculated by (1) assuming that $100 is invested in the common
stock of the company at a price equal to the average of the closing market
prices of the stock for the twenty trading day period ending on the last trading
day of the prior fiscal year, (2) assuming that for each dividend paid on the
stock during the fiscal year, the amount equal to the dividend paid on the
assumed number of shares held is reinvested in additional shares at a price
equal to the closing market price of the stock on the ex-dividend date for the
dividend, and (3) determining the final dollar value of the total assumed number
of shares based on the average of the closing market prices of the stock for the
twenty trading day period ending on the last trading day of the fiscal year. The
“TSR” shall then equal the amount determined by subtracting $100 from the
foregoing final dollar value, dividing the result by 100 and expressing the
resulting fraction as a percentage. For the first fiscal year of the Performance
Period, the fiscal year shall be deemed to be the period from the date of this
Agreement to August 31, 2018, and the TSR calculation for each company shall be
further modified by assuming that $100 is invested in the common stock of the
company at a price equal to the closing market price of the stock on the date of
this Agreement. For Sims Metal Management Limited, all calculations shall be in
Australian dollars. For Gerdau S.A., all calculations shall be in Brazilian
reals.
2.2.5    The “Three-Year TSR” for the Company shall be calculated by
(1) assuming that $100 is invested in the common stock of the Company at a price
equal to the closing market price of the stock on the date of this Agreement,
(2) assuming that for each dividend paid on the stock during the period from the
date of this Agreement to the end of the Performance Period, the amount equal to
the dividend paid on the assumed number of shares held is reinvested in
additional shares at a price equal to the closing market price of the stock on
the ex-dividend date for the dividend, and (3) determining the final dollar
value of the total assumed number of shares based on the average of the closing
market prices of the stock for the twenty trading day period ending on the last
trading day of the Performance Period. The “Three-Year TSR” shall then equal the
amount determined by subtracting $100 from the foregoing final dollar value,
dividing the result by 100 and expressing the resulting fraction as a
percentage.





--------------------------------------------------------------------------------





2.3    ROCE Payout Factor.
2.3.1    The “ROCE Payout Factor” shall be determined under the table below
based on the Average ROCE of the Company for the Performance Period.


 
 
 
ROCE Payout
 
 
Average ROCE
 
Factor
 
 
 
 
 
 
 
Less than ___%
 
0%
 
 
___%
 
50%
 
 
___%
 
100%
 
 
___% or more
 
200%
 



If the Average ROCE is between any two data points set forth in the first column
of the above table, the ROCE Payout Factor shall be determined by interpolation
between the corresponding data points in the second column of the table as
follows: the difference between the Average ROCE and the lower data point shall
be divided by the difference between the higher data point and the lower data
point, the resulting fraction shall be multiplied by the difference between the
two corresponding data points in the second column of the table, and the
resulting product shall be added to the lower corresponding data point in the
second column of the table, with the resulting sum being the ROCE Payout Factor.
2.3.2    The Company’s “Average ROCE” for the Performance Period shall be equal
to the average of the ROCEs determined for each of the three fiscal years of the
Performance Period. The “ROCE” for any fiscal year shall be equal to Adjusted
Net Income for that fiscal year divided by Average Adjusted Capital for that
fiscal year, expressed as a percentage and rounded to the nearest hundredth of a
percentage point. “Adjusted Net Income” for any fiscal year shall mean the net
income attributable to SSI for that fiscal year as set forth in the audited
consolidated statement of operations of the Company and its subsidiaries for the
fiscal year, and as adjusted in accordance with Section 2.4 below, increased by
interest expense for that fiscal year, as set forth in the audited consolidated
statement of operations of the Company and its subsidiaries for the fiscal year,
adjusted to exclude the impact of the associated income tax determined in
accordance with Section 2.4.7. “Average Adjusted Capital” for any fiscal year
shall mean the average of five (5) numbers consisting of the Adjusted Capital as
of the last day of the fiscal year and as of the last day of the four preceding
fiscal quarters. “Adjusted Capital” as of any date shall mean (i) the Company’s
total assets, as adjusted in accordance with Section 2.4 below, minus (ii) the
Company’s total liabilities other than debt for borrowed money and capital lease
obligations, in each case as set forth in the consolidated balance sheet of the
Company and its subsidiaries as of the applicable date or otherwise determined
from the Company’s accounting records on a consistent basis.
2.4    Adjustments.
2.4.1    Change in Accounting Principle. If the Company implements a change in
accounting principle during the Performance Period either as a result of
issuance of new accounting standards or otherwise, and the effect of the
accounting change was not reflected in the Company’s business plan at the time
of approval of this award, then the Adjusted Net Income and Adjusted Capital for
each affected period shall be adjusted to eliminate the impact of the change in
accounting principle.
2.4.2    Restructuring Charges. Adjusted Net Income for each fiscal year of the
Performance Period and Adjusted Capital as of each quarter end used in
calculating Average Adjusted Capital for any fiscal year of the Performance
Period shall be adjusted to eliminate the impact of any restructuring charges
and exit-related activities as set forth in the audited consolidated statement
of operations of the Company and its subsidiaries for the applicable period.
2.4.3    Impairments. Adjusted Net Income for each fiscal year of the
Performance Period and Adjusted Capital as of each quarter end used in
calculating Average Adjusted Capital for any fiscal year of the Performance
Period shall be adjusted to eliminate the impact of any charges, and reversal of
charges, taken by the Company during the applicable period for impairment of
goodwill or other assets as set forth in the audited consolidated statement of
operations of the Company and its subsidiaries for the applicable period, as
well as to add back to Adjusted Capital the amount of goodwill allocated to any
business sold by the Company during the applicable period.





--------------------------------------------------------------------------------





2.4.4    Acquisition Impacts. Adjusted Net Income for the last fiscal year of
the Performance Period and Adjusted Capital as of each quarter end in the last
fiscal year of the Performance Period shall be adjusted to eliminate any impact
of business acquisitions or business combinations completed or reviewed
(including incremental costs incurred solely as a result of the transaction,
whether or not consummated) during that fiscal year.
2.4.5    Certain Environmental Accruals and Expenses. Adjusted Capital as of
each quarter end used in calculating Average Adjusted Capital for any fiscal
year of the Performance Period and Adjusted Net Income for each fiscal year
during the Performance Period shall be adjusted to eliminate the impact of any
changes in environmental liabilities recorded for investigation and remediation
costs and natural resource damage claims and any fines, penalties, fees, costs
and other expenses incurred in connection with or resulting from the Portland
Harbor Superfund Site and the other environmental matters listed as adjustments
in the Company’s Fiscal 2018 Operating Targets Environmental Adjustments
document dated November 14, 2017, which document is available for review from
the Company’s Legal Division (net of any insurance or other reimbursements
thereof).
2.4.6    Net Realizable Value Charges. Adjusted Net Income for each fiscal year
during the Performance Period shall be adjusted to eliminate any charges to
reduce the recorded value of any inventory to net realizable value.
2.4.7    Tax Impacts. All adjustments to Adjusted Net Income for the items
listed in Sections 2.4.1 to 2.4.6 in any fiscal year shall be net of the
discrete income tax impacts associated with each of the adjustments as certified
by the Audit Committee based on the recommendation of the Chief Financial
Officer.
3.    Employment Condition.
3.1    Full Payout. In order to receive the full number of Performance Shares
determined under Section 2, Recipient must be employed by the Company on the
October 31 immediately following the end of the Performance Period (the “Vesting
Date”). For purposes of Sections 3 and 4, all references to the “Company” shall
include the Company and its subsidiaries.
3.2    Retirement; Termination Without Cause After 12 Months. If Recipient’s
employment with the Company is terminated at any time prior to the Vesting Date
because of retirement (as defined in paragraph 6(a)(iv)(D) of the Plan), or if
Recipient’s employment is terminated by the Company without Cause (as defined
below) after the end of the 12th month of the Performance Period and prior to
the Vesting Date, Recipient shall, subject to Section 4.1, be entitled to
receive a pro-rated award to be paid following completion of the Performance
Period. The number of Performance Shares to be issued as a pro-rated award under
this Section 3.2 shall be determined by multiplying the number of Performance
Shares determined under Section 2 by a fraction, the numerator of which is the
number of days Recipient was employed by the Company since the beginning of the
Performance Period and the denominator of which is the number of days in the
period from the beginning of the Performance Period to the Vesting Date. Any
obligation of the Company to issue a pro-rated award under this Section 3.2
shall be subject to and conditioned upon the execution and delivery by Recipient
no later than the Vesting Date of a Release of Claims in such form as may be
requested by the Company. For purposes of this Section 3.2, “Cause” shall mean
(a) the conviction (including a plea of guilty or nolo contendere) of Recipient
of a felony involving theft or moral turpitude or relating to the business of
the Company, other than a felony predicated on Recipient's vicarious liability,
(b) Recipient’s continued failure or refusal to perform with reasonable
competence and in good faith any of the lawful duties assigned by (or any lawful
directions of) the Company that are commensurate with Recipient’s position with
the Company (not resulting from any illness, sickness or physical or mental
incapacity), which continues after the Company has given notice thereof (and a
reasonable opportunity to cure) to Recipient, (c) deception, fraud,
misrepresentation or dishonesty by Recipient in connection with Recipient’s
employment with the Company, (d) any incident materially compromising
Recipient’s reputation or ability to represent the Company with the public, (e)
any willful misconduct by Recipient that substantially impairs the Company’s
business or reputation, or (f) any other willful misconduct by Recipient that is
clearly inconsistent with Recipient’s position or responsibilities.
3.3    Death or Disability. If Recipient’s employment with the Company is
terminated at any time prior to the Vesting Date because of death or disability,
Recipient shall be entitled to receive a pro-rated award to be paid as soon as
reasonably practicable following such event. The term “disability” means a
medically determinable physical or mental condition of Recipient resulting from
bodily injury, disease, or mental disorder which is likely to continue for the
remainder of Recipient’s life and which renders Recipient incapable of
performing the job assigned to Recipient by the Company or any substantially
equivalent replacement job. For purposes of calculating the pro-rated award
under this Section 3.3, the TSR Payout Factor and the ROCE Payout Factor shall
both be calculated as if the Performance Period ended on the last day of the
Company’s most recently completed fiscal quarter prior to the date of death or
disability. For this purpose, the TSR for the Company and each Peer Group
Company for any partial fiscal year shall be determined based on the closing
market prices of its stock for the twenty trading day period ending on the last
day of the most recently completed fiscal quarter prior to the date of death or
disability, before determining the Company’s TSR Percentile Rank for that
partial fiscal year, and the Average TSR Percentile Rank shall be





--------------------------------------------------------------------------------





determined by averaging however many full and partial fiscal years for which a
TSR Percentile Rank shall have been determined. For this purpose, the Adjusted
Net Income for any partial fiscal year shall be annualized (e.g., multiplied by
4/3 if the partial period is three quarters) and the Average Adjusted Capital
shall be determined based on the average of Adjusted Capital as of the last day
of only those quarters that have been completed, before determining the ROCE for
that partial fiscal year, and the Average ROCE shall be determined by averaging
however many full and partial fiscal years for which a ROCE shall have been
determined. The number of Performance Shares to be issued as a pro-rated award
under this Section 3.3 shall be determined by multiplying the number of
Performance Shares determined after applying the modifications described in the
preceding sentences by a fraction, the numerator of which is the number of days
Recipient was employed by the Company since the beginning of the Performance
Period and the denominator of which is the number of days in the period from the
beginning of the Performance Period to the Vesting Date.


3.4    Other Terminations. If Recipient’s employment by the Company is
terminated at any time prior to the Vesting Date and neither Section 3.2 nor
Section 3.3 applies to such termination, Recipient shall not be entitled to
receive any Performance Shares.
4.    Non-Competition.
4.1    Consequences of Violation. If the Company determines that Recipient has
engaged in an action prohibited by Section 4.2 below, then:
4.1.1    Recipient shall immediately forfeit all rights under this Agreement to
receive any unissued Performance Shares; and
4.1.2    If Performance Shares were issued to Recipient following completion of
the Performance Period, and the Company’s determination of a violation occurs on
or before the first anniversary of the Vesting Date, Recipient shall repay to
the Company (a) the number of shares of Common Stock issued to Recipient under
this Agreement (the “Forfeited Shares”), plus (b) the amount of cash equal to
the withholding taxes paid by withholding shares of Common Stock from Recipient
as provided in Section 7. If any Forfeited Shares are sold by Recipient prior to
the Company’s demand for repayment, Recipient shall repay to the Company 100% of
the proceeds of such sale or sales. The Company may, in its sole discretion,
reduce the amount to be repaid by Recipient to take into account the tax
consequences of such repayment for Recipient.
4.2    Prohibited Actions. The consequences described in Section 4.1 shall apply
if during Recipient’s employment with the Company, or at any time during the
period of one year following termination of such employment, Recipient, directly
or indirectly, owns, manages, controls, or participates in the ownership,
management or control of, or is employed by, consults for, or is connected in
any manner with:
4.2.1    if Recipient is, or was at the time of termination of employment,
employed by the Company’s Cascade Steel and Scrap Business (“CSS”), any business
that (a) is engaged in the steel manufacturing business, (b) produces any of the
same steel products as CSS, and (c) competes with CSS for sales to customers in
California, Oregon, Washington, Nevada, British Columbia or Alberta;
4.2.2    if Recipient is, or was at the time of termination of employment,
employed by the Company’s Auto and Metals Recycling Business (“AMR”) or CSS, any
business that (a) is engaged in the metals recycling business or the
self-service used auto parts business, and (b) operates a metal recycling
collection or processing facility or a self-service used auto parts store within
250 miles of any of AMR’s or CSS’ facilities or stores;
4.2.3    if Recipient is, or was at the time of termination of employment,
employed in the Company’s Corporate Shared Services Division, any business that
is described in Section 4.2.1 or Section 4.2.2.
5.    Company Sale.
5.1    If a Company Sale (as defined below) occurs before the Vesting Date,
Recipient shall be entitled to receive an award payout no later than the earlier
of fifteen (15) days following such event or the last day on which the
Performance Shares could be issued so that Recipient may participate as a
shareholder in receiving proceeds from the Company Sale. The amount of the award
payout under this Section 5.1 shall be the greater of (a) the sum of the TSR
Target Share Amount and the ROCE Target Share Amount, or (b) the amount
determined using a TSR Payout Factor and a ROCE Payout Factor each calculated as
if the Performance Period ended on the last day of the Company’s most recently
completed fiscal quarter prior to the date of the Company Sale. For this
purpose, the TSR for the Company and each Peer Group Company for any partial
fiscal year shall be determined based on the closing market prices of its stock
for the twenty trading day period ending on the last day of the most recently





--------------------------------------------------------------------------------





completed fiscal quarter prior to the date of the Company Sale, before
determining the Company’s TSR Percentile Rank for that partial fiscal year, and
the Average TSR Percentile Rank shall be determined by averaging however many
full and partial fiscal years for which a TSR Percentile Rank shall have been
determined. For this purpose, the Adjusted Net Income for any partial fiscal
year shall be annualized (e.g., multiplied by 4/3 if the partial period is three
quarters) and the Average Adjusted Capital shall be determined based on the
average of Adjusted Capital as of the last day of only those quarters that have
been completed, before determining the ROCE for that partial fiscal year, and
the Average ROCE shall be determined by averaging however many full and partial
fiscal years for which a ROCE shall have been determined.


5.2    For purposes of this Agreement, a “Company Sale” shall mean the
occurrence of any of the following events:
5.2.1    any consolidation, merger or plan of share exchange involving the
Company (a “Merger”) in which the Company is not the continuing or surviving
corporation or pursuant to which outstanding shares of Class A Common Stock
would be converted into cash, other securities or other property; or
5.2.2    any sale, lease, exchange or other transfer (in one transaction or a
series of related transactions) of all, or substantially all, the assets of the
Company.
6.    Certification and Payment. As soon as practicable following the completion
of the audit of the Company’s consolidated financial statements for the final
fiscal year of the Performance Period, the Company shall calculate the TSR
Payout Factor, the ROCE Payout Factor and the corresponding numbers of
Performance Shares issuable to Recipient. This calculation shall be submitted to
the Committee. No later than the Vesting Date the Committee shall certify in
writing (which may consist of approved minutes of a Committee meeting) the
levels of TSR and TSR Percentile Rank attained by the Company for each fiscal
year of the Performance Period, the levels of ROCE attained by the Company for
each fiscal year of the Performance Period, the Tax Impacts applied in
calculating ROCE in each fiscal year and the number of Performance Shares
issuable to Recipient based on the Company’s performance. Subject to applicable
tax withholding, the number of Performance Shares so certified shall be issued
to Recipient as soon as practicable following the Vesting Date, but no
Performance Shares shall be issued prior to certification. No fractional shares
shall be issued and the number of Performance Shares deliverable shall be
rounded to the nearest whole share. In the event of the death or disability of
Recipient as described in Section 3.3 or a Company Sale as described in Section
5, each of which requires an award payout earlier than the Vesting Date, a
similar calculation and certification process shall be followed within the time
frames required by those sections.
7.    Tax Withholding. Recipient acknowledges that, on the date the Performance
Shares are issued to Recipient (the “Payment Date”), the Value (as defined
below) on that date of the Performance Shares will be treated as ordinary
compensation income for federal and state income and FICA tax purposes, and that
the Company will be required to withhold taxes on these income amounts. To
satisfy the required minimum withholding amount, the Company shall withhold the
number of Performance Shares having a Value equal to the minimum withholding
amount. For purposes of this Section 7, the “Value” of a Performance Share shall
be equal to the closing market price for Class A Common Stock on the last
trading day preceding the Payment Date.
8.    Changes in Capital Structure. If the outstanding Class A Common Stock of
the Company is hereafter increased or decreased or changed into or exchanged for
a different number or kind of shares or other securities of the Company by
reason of any stock split, combination of shares or dividend payable in shares,
recapitalization or reclassification, appropriate adjustment shall be made by
the Committee in the number and kind of shares subject to this Agreement so that
the Recipient’s proportionate interest before and after the occurrence of the
event is maintained.
9.    Approvals. The obligations of the Company under this Agreement are subject
to the approval of state, federal or foreign authorities or agencies with
jurisdiction in the matter. The Company will use its reasonable best efforts to
take steps required by state, federal or foreign law or applicable regulations,
including rules and regulations of the Securities and Exchange Commission and
any stock exchange on which the Company’s shares may then be listed, in
connection with the award evidenced by this Agreement. The foregoing
notwithstanding, the Company shall not be obligated to deliver Class A Common
Stock under this Agreement if such delivery would violate or result in a
violation of applicable state or federal securities laws.
10.    No Right to Employment. Nothing contained in this Agreement shall confer
upon Recipient any right to be employed by the Company or to continue to provide
services to the Company or to interfere in any way with the right of the Company
to terminate Recipient’s services at any time for any reason, with or without
cause.





--------------------------------------------------------------------------------





11.    Miscellaneous.
11.1    Entire Agreement. This Agreement constitutes the entire agreement of the
parties with regard to the subjects hereof.
11.2    Notices. Any notice required or permitted under this Agreement shall be
in writing and shall be deemed sufficient when delivered personally to the party
to whom it is addressed or when deposited into the United States Mail as
registered or certified mail, return receipt requested, postage prepaid,
addressed to the Company, Attention: Corporate Secretary, at its principal
executive offices or to Recipient at the address of Recipient in the Company’s
records, or at such other address as such party may designate by ten (10) days’
advance written notice to the other party.
11.3    Assignment; Rights and Benefits. Recipient shall not assign this
Agreement or any rights hereunder to any other party or parties without the
prior written consent of the Company. The rights and benefits of this Agreement
shall inure to the benefit of and be enforceable by the Company’s successors and
assigns and, subject to the foregoing restriction on assignment, be binding upon
Recipient’s heirs, executors, administrators, successors and assigns.
11.4    Further Action. The parties agree to execute such instruments and to
take such action as may reasonably be necessary to carry out the intent of this
Agreement.
11.5    Applicable Law; Attorneys’ Fees. The terms and conditions of this
Agreement shall be governed by the laws of the State of Oregon. In the event
either party institutes litigation hereunder, the prevailing party shall be
entitled to reasonable attorneys’ fees to be set by the trial court and, upon
any appeal, the appellate court.
11.6    Severability. Each provision of this Agreement will be treated as a
separate and independent clause and unenforceability of any one clause will in
no way impact the enforceability of any other clause. Should any of the
provisions of this Agreement be found to be unreasonable or invalid by a court
of competent jurisdiction, such provision will be enforceable to the maximum
extent enforceable by the law of that jurisdiction.


 
SCHNITZER STEEL INDUSTRIES, INC.
 
 
 
 
 
By:
 
 
 
 
Authorized Officer
 






